Case 2:20-cv-00630-JMS-DLP Document 47-1 Filed 12/28/20 Page 1 of 3 PageID #: 796




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION
  ________________________________________________
                                                         )
  PATRICK R. SMITH and BRANDON S. HOLM,                  )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     ) No. 2:20-cv-630- JMS-DLP
                                                         )
                                                         )
  JEFFREY A. ROSEN, in his official capacity as the      )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)


                INDEX OF EXHIBITS TO PLAINTIFFS’ SECOND MOTION
                        FOR A PRELIMINARY INJUNCTION

         Pursuant to Southern District of Indiana Local Rule 5-1(b), Plaintiffs Patrick Smith and

  Brandon Holm submit the following index of exhibits to the Plaintiffs’ Second Motion for

  Preliminary Injunction.

     Exhibit                                        Description

         1        Declaration of Dr. Nina Fefferman

        A         Dr. Fefferman CV

         B        Declarations from BOP staff reviewed by Dr. Fefferman

         C        BOP materials regarding contact tracing and testing related to FCC Terre
                  Haute and federal executions reviewed by Dr. Fefferman
Case 2:20-cv-00630-JMS-DLP Document 47-1 Filed 12/28/20 Page 2 of 3 PageID #: 797




       2       Declaration of Charles P. Formosa

       3       Declaration of Caroline M. Mew

       A       Defendants’ Responses to Requests for Production of Documents (Dec. 15,
               2020)
       B       Defendants’ Responses to Interrogatories (Dec. 15, 2020)

       C       December 22, 2020 letter from Shelese Woods and supplemental response to
               Request for Production No. 1
       Dated: December 28, 2020

                                          Respectfully submitted,

                                          /s/ Robert A. Burgoyne
                                          John R. Maley
                                          Barnes & Thornburg LLP
                                          11 South Meridian Street
                                          Indianapolis, Indiana 46204-3535
                                          Telephone: (317) 231-7464 (direct)
                                                      (317) 432-5509 (mobile)
                                          Facsimile: (317) 231-7433
                                          John.maley@btlaw.com

                                          Robert A. Burgoyne, pro hac vice
                                          Caroline M. Mew, pro hac vice
                                          Perkins Coie LLP
                                          700 13th St. NW, Suite 800
                                          Washington, DC 20005-3960
                                          Telephone: (202) 654-1767
                                          Facsimile: (202) 654-6211
                                         rburgoyne@perkinscoie.com
                                         cmew@perkinscoie.com

                                          Sarah Howland, pro hac vice
                                          Perkins Coie LLP
                                          1155 Avenue of the Americas, 22nd Floor
                                          New York, N.Y. 10036-2711
                                          Telephone: (212) 262-6900
                                          showland@perkins.coie.com

                                          Attorneys for Plaintiffs



                                           -2-
Case 2:20-cv-00630-JMS-DLP Document 47-1 Filed 12/28/20 Page 3 of 3 PageID #: 798




                                    CERTIFICATE OF SERVICE

         I hereby certify that on December 28, 2020, a copy of the foregoing document was filed

  electronically. Service of this filing will be made on all ECF-registered counsel by operation of

  the court's electronic filing system.

                                              Respectfully submitted,

                                              /s/ Robert A. Burgoyne
                                              Robert A. Burgoyne




                                                -3-
